DETAILED ACTION
	This office action is in response to the arguments and claims submitted on 02/16/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 19-20 are allowable. Claims 19-20, were previously withdrawn from consideration as a result of a restriction requirement.  
Claim 19 recites injection of  a non-fibre reinforced copolymer matrix into a cold runner mold cavity that combined with the other limitations of claim 19 represents all the limitations of an allowable claim.  
Claim 20 is allowable for depending on allowed claim 19.  
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement drawn to a method of manufacturing by injection classified in B29C45/1704, class 264/328.1 as set forth in the Office action mailed on 08/19/20, is hereby withdrawn and claims 19-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory 
121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Martin (U.S. 9,869,135 B1) which discloses:   
a centralising assembly for a downhole device to centre the downhole device in a tubular portion into which the downhole device is located in use, the centralising assembly comprising:  an elongate, annular guide body for mounting on the downhole device coaxially about a portion of the downhole device and having at least two generally longitudinally directed fins extending radially from the guide body of the centralising assembly and defining passages therebetween for the passage of fluid); and the fins abutting the interior surface of the tubular portion in use, but fails to disclose or suggest:
For Independent claim 1:  “the guide body comprising a non-fibre reinforced copolymer matrix”, in the claimed combination.
For Independent claim 19:  “injection of a non-fibre reinforced copolymer matrix into a cold runner mold cavity” that combined with the other limitations of claim 19 represents all the limitations of an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/M. C. P./ 
Examiner, Art Unit 3672
04/19/21

/TARA SCHIMPF/Primary Examiner, Art Unit 3672